Citation Nr: 1129067	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-07 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 17, 2005 for the grant of service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating action in which the RO in Waco, Texas implemented a January 2008 Board decision and, in so doing, granted service connection for left ear hearing loss.  Also in that rating action, and in light of a prior grant of service connection for right ear hearing loss, the RO awarded a 40 percent evaluation for the now service-connected bilateral hearing loss and assigned an effective date of June 17, 2005.  Following receipt of notice of the February 2008 rating action, the Veteran perfected a timely appeal with respect to the issue of entitlement to an effective date earlier than June 17, 2005 for the grant of service connection for left ear hearing loss.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 hearing at the RO.  A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this claim for adjudication of an intertwined issue.

The Veteran and his representative argue that an earlier effective date should be granted based on a finding of clear and unmistakable error (CUE) in a March 1969 rating decision which had denied service connection for bilateral hearing loss.  Specifically, the Veteran's representative argues that the March 1969 rating decision ignored the favorable evidence of record including service treatment records, two doctors' statements, a June 1968 exam and the December 1968 VA examination in connection with the claim.  In essence, the representative contends that the March 1969 rating decision failed to consider all the evidence of record.  See May 2011 hearing transcript.

Indeed, the Veteran moved for revision of the 1969 rating decision twice while the instant appeal was at the RO, in both his Notice of Disagreement and Substantive Appeal.  The RO, however, has not yet adjudicated the CUE claim.  The Board finds that this CUE issue is inextricably intertwined with the Veteran's current earlier effective date claim, as the outcome of the CUE issue could affect the outcome of his earlier effective date claim.  Therefore, the earlier effective date issue must be held in abeyance and remanded to the RO to be addressed until adjudication of the Veteran's CUE claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the issue of whether CUE exists in the March 1969 rating decision which denied service connection for bilateral hearing loss.  If this issue is denied, the Veteran should be informed of his appellate rights and given an opportunity to appeal.  The CUE issue should only be returned to the Board if the Veteran perfects a timely appeal of a denial of that claim.

2.  Then, the RO should readjudicate the earlier effective date claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


